BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY .
SEAN M, MAZOROL, OREGON STATE BAR NO. 116398
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600

BOISE, [D 83712-7788

TELEPHONE: (208) 334-1211

FACSIMILE: (208) 334-9375

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, Case No. 1:19-cr-00119-DCN
Plaintiff, RULE 11 PLEA AGREEMENT

Vs.

MELINDA HANKINS,

Defendant.

 

 

Rev, May 2019

 
1 GUILTY PLEA

1, Summary of Terms, Pursuant to Federal Rule of Criminal Procedure
11(c)(1)(B), the Defendant, the attorney for the Defendant, and the Government! agree that the
Defendant will plead guilty to Count One of the Indictment, which charges the Defendant with
Possession of Stolen Mail, in violation of 18 U.S.C. § 1708.

This plea is voluntary and did not result from force, threats, or promises, other than any
promise made in this agreement. Upon acceptance of the Defendant’s guilty plea, and the
Defendant’s full compliance with the other terms of this agreement, the Government, under
Federal Rules of Criminal Procedure 1 1(c)(1)(B), will recommend a sentence within the range
proposed by the United States Sentencing Guidelines (USSG), as determined by the District,
Court.

B. Oath, The Defendant will be placed under oath at the plea hearing. The
Government may use any statement that the Defendant makes under oath against the Defendant in
a prosecution for perjury or false statement.

IL. WAIVER OF CONSTITUTIONAL RIGHTS AT TRIAL

The Defendant waives the following rights by pleading guilty pursuant to this agreement:
1) the right to plead not guilty to the offense charged against the Defendant and to persist in that
plea; 2) the right to a trial by jury, at which the Defendant would be presumed innocent and the
burden would be on the Government to prove the Defendant’s guilt beyond a reasonable doubt; 3)
the right to have the jury agree unanimously that the Defendant was guilty of the offense; 4) the
right, at trial, to confront and cross-examine adverse witnesses; 5) the right to present evidence

and to compel the attendance of witnesses; and 6) the right not to testify or present evidence

 

' The word “Government” in this agreement refers to the United States Attorney for the
District of Idaho. .

Plea Agreement 1 Rev. May 2019
without having that held against the Defendant. If the Court accepts the Defendant's guilty plea,
there will be no trial.
I. NATURE OF THE CHARGES

A. Elements of the Crime, The elements of the crime of Possession of Stolen Mail,
as charged in Count One, are as follows:

1 The letter or mail matter described in the Indictment was stolen, taken,
embezzled, or abstracted from a letter box, a mail receptacle, a mail route, or an authorized
depository for mail matter;

2. The Defendant possessed the letter or mail matter after it was stolen, taken,
embezzled, or abstracted; and

3, The Defendant knew that the letter or mail matter was stolen, taken,
embezzled, or abstracted.

B, Factual Basis. The Defendant admits the following facts are true:

On 2/8/19, at approximately 11:30 a.1m., a Nampa, Idaho, resident reported that somebody
just stole a package from his front porch and drove away. The resident stated that he was
following the vehicle, and that the package was from the Rifle Coffee Company. Nampa Police
Officers located the vehicle on E, Greenhurst Rd. and conducted a traffic stop. Officers identified
the driver as Defendant Melinda Hankins and the passenger as Defendant Kristopher Calderon.
Officers located the Rifle Coffee Company box inside the vehicle and detained both Defendants.
After providing Miranda warnings, both Defendants admitted that Defendant Kristopher Calderon
stole the package. Inside the vehicle, Nampa police officers also located letters and mail matter
from more than 10 separate individuals, which had been stolen, taken, embezzled, or abstracted

from a letter box, a mail receptacle, a mail route, or an authorized depository for mail matter,

Plea Agreement 2 Rev, May 2019
Both Defendants knowingly possessed the letters and mail matter after it was stolen, taken,

embezzled, or abstracted.

IV. SENTENCING FACTORS

A. Penalties. The crime of Possession of Stolen Mail, as charged in Count One, is
punishable by:
1. a term of imprisonment of 5 years;
2, a term of supervised release of not more than 3 years; and
3, a maximum fine of $250,000, and a special assessment of $100.

B. Supervised Release, The Court may impose a period of supervised release. No
agreement exists as to its length.

The law permits the combined prison time and term of supervised release to exceed the
maximum term of incarceration for the crime to which the Defendant is pleading guilty,
Violation of any condition of supervised release may result in further penalties and prosecution.

C, Fines and Costs, The Court may impose a fine. No agreement exists as to its
amount of the fine. The Court may also order the Defendant to pay the costs of imprisonment,
probation, and supervised release.

D, Special Assessment, The Defendant will pay the special assessment before
sentencing and will furnish a receipt at sentencing. Payment will be made to:

The United States District Court, Clerk’s Office

Federal Building and United States Courthouse ’
550 West Fort Street, Fourth Floor

Boise, Idaho 83724

E, Restitution, In addition to paying any forfeiture, fine, and costs imposed, the
Defendant also agrees to pay restitution equal to the full amount of loss caused to any victim. The

Defendant agrees that all monetary penalties imposed by the Court, including restitution, will be

due immediately and can immediately be enforced by the Government (whether through 18

Plea Agreement 3 Rey. May 2019
U.S.C. § 3613 or otherwise). The Defendant agrees that the payment schedule or plan is neither
the only method, nor a limitation on the methods, available for enforcing the judgment. It is
simply a schedule or plan for minimum payments, The Defendant is aware that voluntary
payment of restitution prior to adjudication of guilt is a factor the Court can consider if the
Defendant has accepted responsibility under U.S.S.G. § 3E1.1.
v. SEIZED PROPERTY: ABANDONMENT AND WAIVER
The Defendant abandons, releases, and waives any interest in property seized or otherwise
obtained by the Government or law enforcement in this case unless specific exceptions are noted
in this agreement. Such property will be disposed of, destroyed, sold, or transferred in the
Government’s sole discretion. Such disposition shall not constitute satisfaction of any
_assessinent, fine, restitution, forfeiture, cost of imprisonment, or any other penalty that this Court
may impose.
VI. UNITED STATES SENTENCING GUIDELINES
A, Application of Sentencing Guidelines. The Court must consider the U.S.S.G, in
determining an appropriate sentence under 18 U.S.C. § 3553, The defendant agrees that the Court
may consider “relevant conduct” in determining a sentence pursuant to U.S.S.G. § IBL.3.

. The Court is not a party to this agreement and the agreement does not bind the Court’s
determination of the U.S.S.G. range. The Court will identify the factors that will determine the
sentencing range under the U.S.S.G. The Court has complete discretion to impose any lawful
sentence, including the maximum sentence possible.

Recognizing that this agreement does not bind the Court, the parties agree to the

recommendations and requests set forth below.

Plea Agreement 4 Rev. May 2019
B. Sentencing Guidelines Recommendations and Requests,

1, Government’s Statements at Sentencing. The Government reserves the
tight to allocute fully at sentencing regarding any sentencing recommendation. The Government
may rely on or submit any information, including relevant conduct, in support of its
recommendation regardless of whether the agreement or the pre-sentence investigation report
contain this information, Any exception must be specified in this agreement.

2, Acceptance of Responsibility, If the Defendant clearly accepts
responsibility for the offense, the Defendant will be entitled to a reduction of two levels in the
combined adjusted offense level, under U.S.S.G. § 3E1.I(a), The Government will move for an
additional one-level reduction in the combined offense level under § 3E1.1(b) if the following
conditions are met: (1) the Defendant qualifies for a decrease under § 3E1.1(a); (2) the offense is
level_16 or greater; and (3) the Defendant has timely notified authorities of the Defendant’s
intention to enter a plea of guilty, thereby permitting the Government to avoid preparing for trial
and permitting the Court to allocate its resources efficiently. If, before sentence is imposed, the
Defendant fails to meet U.S.S.G. § 3E1.1’s criteria, or acts in a manner inconsistent with
acceptance of responsibility, the Government will withdraw or decline to make the motion.

3. Downward Departure or Variance Request by Defendant. If the
Defendant wishes to seek a departure or variance, the Defendant must provide written notice to

‘ the Government, along with the reasons and basis therefore, 21 days before the date set for
sentencing,

VI. = WAIVER OF RIGHT TO DIRECT APPEAL AND TO COLLATERAL ATTACK
UNDER 28 U.S.C. § 2255

A. | Waiver: In exchange for this agreement, and except as provided in subparagraph
‘B, the Defendant waives any right to appeal or collaterally attack the entry of plea, the conviction,

the entry of judgment, and the sentence, including forfeiture and restitution. This waiver includes

Plea Agreement 5 Rev. May 2019
any challenge to the constitutionality of any statute of conviction including arguments that the
admitted conduct does not fall within any statute of conviction.

The Defendant acknowledges that this waiver will result in the dismissal of any direct
appeal or collateral attack the Defendant might file seeking to challenge the plea, conviction or
sentence in this case, Further, the filing of such an appeal or collateral attack will breach this
agreement and allow the Government to withdraw from it, as well as to take other remedial
action,

If the Defendant believes the Government has not fulfilled its obligations under this
agreement, the Defendant will object at the time of sentencing; further objections are waived.

A. Exceptions:
1. Direct Appeal: Notwithstanding subparagraph A, the Defendant may file
_ one direct appeal if one of the following unusual circumstances occurs:
a. the sentence imposed by the Court exceeds the statutory maximum;

b. the Court arrived at an advisory USSG range by applying an
upward departure under chapter 5K of the USSG; or

oe the Coutt exercised its discretion under 18 U.S.C, § 3553(a) to

impose a sentence that exceeds the advisory USSG range as
determined by the Court.

The Defendant understands that the above circumstances occur rarely and that in most
cases this agreement completely waives all appellate rights. |
2. Motion Under 28 U.S.C. § 2255: Notwithstanding subparagraph A, the
Defendant may file an ineffective assistance of counsel claim in a 28 U.S.C. § 2255 motion.
VIL PROVIDING INFORMATION FOR THE PRESENTENCE REPORT
The Defendant agrees to provide financial information and any other information
_ requested by a representative of the United States probation office for use in preparing a pre-

sentence investigation report, and agrees that the United States probation office may share all]

Plea Agreement 6 _ Rev. May 2019
financial information with the Government. Failure to execute releases or to provide information
for the pre-sentence investigation report violates this agreement and relieves the Government of
its obligations from it. Such failure by the Defendant and response by the Government will not,
however, constitute grounds for withdrawing the plea of guilty unless the Government so
requests. Providing materially false information will subject the Defendant to additional
penalties, including an enhancement under U.S.S.G. § 3C1.1.
IX. DISCLOSING FINANCIAL INFORMATION

The Defendant agrees to disclose all the Defendant’s assets and sources of income to the
Government, including all assets over which the Defendant exercises or exercised direct or
indirect control, or in which the Defendant has had any financial interest, This includes all
community property. The Defendant also agrees to cooperate in obtaining any records relating to
ownership of assets when sought by the Government. The Defendant agrees truthfully to
complete a personal financial statement within 14 days from the date the Defendant signs this
agreement or from the date the financial statement is provided to the Defendant or counsel,
whichever is later. The Defendant agrees to provide updates with any material changes in
circumstances, as described in 18 U.S.C. § 3664(k), within 7 days of the event giving rise to the
changed circumstances. The failure timely and accurately to complete, sign, and update the
financial statements may constitute failure to accept responsibility under U.S.S.G. § 3E1.1, as
well as other things.

The Defendant authorizes the Government: (a) to obtain a credit report on the Defendant;
(b) to inspect and copy all financial documents and information held by the United States
probation office; and (c) to obtain all financial records related to the Defendant.

Before sentencing, Defendant agrees not to dissipate any assets without the consent of

both the Government’s financial litigation unit and asset forfeiture unit, [f any assets are sold,

Plea Agreement 7 Rev. May 2019
any sale proceeds will be deposited with the Clerk of Court and, upon sentencing, paid toward
any monetary penalties ordered in the judgment.
X. NO RIGHT TO WITHDRAW PLEA

The Defendant understands that the Court may not follow the recommendations or
requests made by the parties at the time of sentencing. The Defendant cannot withdraw from this
agreement or the guilty plea, regardless of the Court’s actions.

XL CONSEQUENCES OF VIOLATING AGREEMENT

A. Government’s Options. If the Defendant fails to keep any promise in this
agreement or commits a new crime, the Government is relieved of any obligation: |) to make a
sentencing recommendation consistent with the terms promised in this agreement; and 2) not to
prosecute the Defendant on other charges, including charges not pursued due to this agreement.
Such charges may be brought without prior notice, If the Government determines that a breach
warrants prosecution before sentencing, it may withdraw from this agreement in its entirety. In
addition, if the Government determines after sentence is imposed that the Defendant’s breach of
the agreement warrants further prosecution, the Government may choose between letting the
conviction under this agreement stand or vacating such conviction so that charge may be re-
prosecuted.

The Government’s election to pursue any of the above options provides no basis for the
Defendant to withdraw the guilty plea made pursuant to this agreement.

B. Defendant’s Waiver of Rights. If the Defendant fails to keep any promise made
in this agreement, the Defendant gives up the right not to be placed twice in jeopardy for the
offense(s) to which the Defendant entered a plea of guilty or which were dismissed under this
agreement. In addition, for any charge that is brought as a result of the Defendant’s failure to

keep this agreement, the Defendant gives up: (1) any right under the Constitution and laws of the

Plea Agreement 8 Riv. May 2019
United States to be charged or tried in a more speedy manner; and (2) the right to be charged
within the applicable statute of limitations period if the statute of limitations has expired.

Furthermore, if the Defendant does not enter an acceptable plea, the Government will
move to continue the trial now set to allow the Government adequate time to prepare. The
Defendant agrees not to contest such a continuance, and agrees that the resulting delay would be
excludable time under 18 U.S.C. § 3161(h).

XII, MISCELLANEOUS

A, No Other Terms, This agreement is the complete understanding between the
parties, and no other promises have been made by the Government to the Defendant or to the
attorney for the Defendant. This agreement does not prevent any Governmental agency from
pursuing civil or administrative actions against the Defendant or any property. Unless an
exception to this paragraph is explicitly set forth elsewhere in this document, this agreement does
not bind or obligate Governmental! entities other than that specified as the Government in this
agreement (i.e., the United States Attorney’s Office for the District of Idaho).

B. Plea Agreement Acceptance Deadline. This plea offer is explicitly conditioned
on the Defendant's notification of acceptance of this agreement no later than 5:00 p.m, on August
16th, 2019,

C. Risk of Removal from the United States, The Defendant recognizes that, if the
Defendant is not a citizen of the United States, pleading guilty may have consequences to the
Defendant’s immigration status. Under federal law, a broad range of crimes are removable
offenses, including the offense to which the Defendant is pleading guilty. Removal and other
immigration consequences are the subject of separate proceeding. While arguments may be made
in such proceedings, it is virtually certain that Defendant will be removed from the United States,

The Defendant nevertheless affirms that the Defendant wants to plead guilty,

Plea Agreement 9 Rev. May 2019
XIII, UNITED STATES’ APPROVAL

T have reviewed this matter and the agreement. This agreement constitutes a formal plea
offer from the Government. Any oral discussions with the Defendant and defense counsel about a
plea do not constitute a plea offer. Any written offer or agreement made before this agreement is
no longer a valid offer by the Government and is rescinded. I agree on behalf of the United States
that the terms and conditions set forth above are appropriate and are in the best interests of justice.

BART M. DAVIS
UNITED STATES ATTORNEY

7 Mp , Wy all

SEAN M. MAZOROL Date
Assistant United States Attorney

 

 

 

XIV. ACCEPTANCE BY DEFENDANT AND COUNSEL

Il have read and carefully reviewed every part of this agreement with my attorney. |
understand the agreement and its effect upon my potential sentence. Furthermore, I have
discussed all of my rights with my attorney and I understand those rights. No other promises or
inducements have been made to me, directly or indirectly, by any agent of the Government,
including any Assistant United States Attorney, concerning the plea to be entered in this case. I
understand that this agreement is a formal plea offer from the Government, Any oral discussions
between the Government and me or my counsel about a plea do not constitute a plea offer. Any
written offer or agreement made before this agreement is no longer valid and is rescinded, In
addition, no one has threatened or coerced me to do, or to refrain from doing, anything in
connection with this case, including entering a guilty plea. [ understand that, if | am not a citizen

or naturalized citizen of the United States, by pleading guilty in this case it is virtually certain that

Plea Agreement 10 Rev, May 2019

 
| will be removed from the United States. I am satisfied with my attorney’s advice and

representation in this case.

MELINDA HANKINS ~ Date
Defendant

 

I have read this agreement and have discussed the contents of the agreement with my
client. This document accurately sets forth the entirety of the agreement. | have conveyed all
written offers from the Government to the Defendant pursuant to Missouri v. Frye, 132 S, Ct.
1399, 1408-09 (2012). T understand that this agreement is a formal plea offer from the
Government. Any oral discussions between the Government and me or my client about a plea do
not constitute a plea offer. Any written offer or agreement made before this agreement is no
longer valid and is rescinded. | have discussed with my client the fact that if my client is not a
citizen or naturalized citizen of the United States, by pleading guilty in this case, it is virtually
certain that my client will be removed from the United States. I concur in my client’s decision to

plead guilty as set forth above,

Lb Hele 7-¥-14

“ELIZA G, MASSOTH Date
Attorney for the Defendant

 

Plea Agreement ll Rev. May 2019

 
